Citation Nr: 0631747	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  00-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 21, 1993, 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which 
granted entitlement to a TDIU rating, effective January 9, 
1998.  

The veteran's claim was initially before the Board in June 
2004.  At that time, the Board granted an earlier effective 
date for the veteran's TDIU to July 21, 1993.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), and the Court vacated 
and remanded that portion of the Board's decision that did 
not grant an earlier effective date prior to July 21, 1993.  

In the June 2004 Board decision, the Board also determined 
that new and material evidence to reopen claims for service 
connection for a heart disorder and for arthritis had not 
been submitted.  The veteran did not appeal those decisions.  


FINDINGS OF FACT

1.  In a November 1988 statement, the veteran filed a claim 
for an increased rating for his service-connected 
psychiatric disability, the veteran's March 24, 1989, VA 
examination provided evidence of unemployability, and a 
claim for TDIU benefits was raised.  

2.  In an April 1989 rating decision, the RO denied the 
veteran's claim for an increased rating for his psychiatric 
disability, the veteran was informed of the decision later 
that month and submitted a notice of disagreement in January 
1990; the RO mailed a statement of the case on March 14, 
1990, but the veteran did not submit a substantive appeal 
within 60 days of the mailing of the statement of the case, 
and the appeal was closed.  

3.  The veteran filed a claim for an increase in the rating 
for his psychiatric disability on January 11, 1993; this 
claim constituted an informal claim for TDIU.  

4.  It was factually ascertainable that the veteran was 
unemployable due to his service-connected psychiatric 
disability more than one year prior to the date he filed his 
claim for an increased rating for his psychiatric disability 
on January 11, 1993. 


CONCLUSION OF LAW

An effective date of January 11, 1993, for TDIU is 
warranted. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application, VA must inform the claimant of information and 
medical or lay evidence not of record: (1) necessary to 
substantiate the claim; (2) that VA will seek to obtain; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). 38 U.S.C.A. § 5103(a) (West 2002); 
Pelegrini v. Principi, 18 Vet App 112 (2004)38 C.F.R. § 
3.159(b) (2006). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has not received specific VCAA notice with 
regard to the effective date issue.  The Dingess Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [38 U.S.C.A.] section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  So, once service connection is granted and 
a disability evaluation and effective date are assigned, 
notice under § 5103(a) is no longer applicable and there is 
no err in failing to provide the notice required to 
substantiate a claim, mandated by § 5103(a) and the 
implementing regulation 38 C.F.R. § 3.159, because the claim 
was already substantiated, and granted.  As to an appeal to 
an initial disability rating or effective date, different 
notice obligations arise, as set forth in 38 U.S.C.A. §§ 
7105A (describing hearing and representative rights as well 
as the contents of a Notice of Disagreement and Statement of 
the Case) and 5103A (describing the steps VA must take to 
obtain VA and non-VA evidence and right to a VA 
examination).

The veteran's VA clinical records are on file and include VA 
outpatient treatment (VAOPT) records.  It does not appear 
that the veteran has had any private psychiatric treatment.  
Also, any additional VA rating examination at this time 
would not provide evidence which could form the basis for an 
earlier effective date for any disability rating for the 
service-connected PTSD.  Further, although offered, the 
veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  Accordingly, no 
further development is required to comply with the VCAA or 
the implementing regulations.  And the appellant is not 
prejudiced by the Board deciding the appeal without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 



Background

A March 1966 RO decision determined that the veteran's 
service- connected anxiety reaction warranted a 30 percent 
evaluation.  A 50 percent rating was established in a May 
1979 rating action.

The veteran underwent a VA psychiatric examination in 
February 1986, in conjunction with his claim for service 
connection for hypertension and a heart condition.  At that 
time, he reported that he was not working because he was 
"disabled," but did not specify the disabilities.  The 
examination report contains no findings referable to a 
psychiatric disability.

On VA examination in February 1989, the veteran reported 
that he was retired.  He complained of poor memory and 
losing his temper.  The diagnoses were generalized anxiety 
disorder, and some neurological defects thought to be due to 
infarcts.  His incapacity was described as moderate.

On VA examination in March 1989, the veteran reported that 
he had been medically retired from a railroad because of 
hypertension, and reasons he could not recall.  A report of 
psychological testing dated in June 1988 was associated with 
the examination report.  That report contained a diagnostic 
impression of mild multi-infarct dementia secondary to 
hypertension.  On the March 1989 VA examination, the 
diagnosis was generalized anxiety disorder.  The examiner 
opined that the veteran may have worsened somewhat in the 
last few years, but it was hard to determine.  The examiner 
stated that in addition to the veteran's current diagnosis, 
the veteran also had a residual schizophrenia, and that his 
future employability would seem to be very doubtful.  The 
degree of incapacity was described as severe.

In an April 1989 rating decision, the RO denied the 
veteran's claim for an increased rating for his psychiatric 
disability.  After the veteran submitted a notice of 
disagreement, and the RO issued a statement of the case, the 
veteran did not submit a substantive appeal, the appeal was 
closed and the April 1989 rating decision became final.  

On January 11, 1993, the veteran filed a claim for an 
increased rating for his psychiatric disability.  

On VA examination on July 21, 1993, it was noted that the 
veteran continued to receive outpatient treatment for 
psychiatric symptoms and was unemployed.  The diagnosis 
included generalized anxiety disorder.  The examiner noted 
that the veteran's psychiatric incapacity was severe and 
that he was unemployable.  The examiner commented that the 
veteran's overall impression was that the veteran continued 
very disabled, as when he examined him in March 1989.  The 
examiner stated that the veteran continued coming to the 
outpatient psychiatric clinic, and a summary dated February 
23, 1993, reported no improvement in the previous year.  

In an April 1994 RO decision, the rating for his service- 
connected nervous condition was increased to 70 percent 
disabling, effective January 11, 1993.

A formal claim for TDIU benefits was filed on January 9, 
1998.  In his application the veteran reported that he had 
last worked full-time in October 1980.

On VA examination in February 2000, the examiner indicated 
that the veteran suffered from moderate to severe 
psychiatric incapacity.  It was noted that the veteran was 
not capable of working in his present state but did work in 
the past.  It was noted that the veteran felt that his job 
performance was impaired by anxiety and his difficulty 
complying with authority.

In a March 2000 hearing officer's decision, entitlement to a 
TDIU was granted, effective January 9, 1998.

In the Board's June 2004 decision, the veteran's effective 
date for his TDIU was granted to July 21,1993.  

Relevant laws, regulations, and judicial precedents

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2) (2006).

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 
12-98 (1998).

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 
C.F.R. §§ 3.340, 4.16(a) (2006).

The date of a VA outpatient or hospital examination, or the 
date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1) (2006).  Said provision applies in 
those circumstances in which the reports relate to 
examination or treatment of a disability for which service 
connection has previously been established. Id.  In 
addition, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or in behalf of a claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2) (2006).

Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.115(a) is met; since the veteran has effectively filed an 
informal claim, the VA must consider TDIU.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).

Analysis

The veteran argues that an earlier effective date is 
warranted based on the March 1989 VA examination, which he 
contends showed unemployability due to his service-connected 
psychiatric disability.  Assuming that his 1988 claim for 
increase, or the March 1989 VA examination report 
constituted an informal claim for TDIU benefits under 
Roberson, the April 1989 rating decision constitutes a final 
decision.  

The Federal Circuit has held that, "Where the veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, 
the second claim is deemed denied, and the appeal period 
begins to run."  Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. 
Cir. 2006).  Thus, pursuant to Deshotel, since the veteran 
did not appeal the RO's failure to address an informal claim 
for TDIU, the claim became final after the appeal period 
expired.  38 C.F.R. § 20.302(b) (2006).  The April 1989 
decision that failed to decide the inferred TDIU claim, 
could only be challenged by showing clear and unmistakable 
error in the decision.  Andrews v. Principi, 351 F.3d 1134 
(Fed. Cir. 2003).  

A claim made prior to a final denial can't serve as the 
basis for an earlier effective date.  Lalonde v. West, 12 
Vet. App. 377 (1999). 

After the April 1989 rating decision, the veteran did not 
file a claim for increase, including TDIU, until January 11, 
1993.  The Board determined in its June 2004 decision that 
the veteran's January 11, 1993, claim for an increased 
rating for his psychiatric disability was also an informal 
claim for TDIU benefits pursuant to Roberson v. Principi.  

The proper effective date turns on when entitlement to a 
TDIU arose.  If the evidence shows that the veteran did not 
become unemployable until July 21, 1993 (date of VA 
examination), the veteran is not entitled to an earlier 
effective date.  If the evidence shows that the veteran 
became unemployable due to his service-connected psychiatric 
disability within one year prior to January 11, 1993 (date 
of claim), the veteran would be entitled to an increase 
within the one year period on the date when the increase was 
"factually ascertainable."  Finally, if the evidence showed 
that the veteran became unemployable due to his service-
connected psychiatric disability more than one year prior to 
the date of claim, the increase would only be effective on 
the date of claim, i.e., January 11, 1993.  Harper, 
38 C.F.R. § 3.400(o)(1),(2) (2006).  

While it is true that the July 1993 examination report 
attributes the veteran's unemployment to his service-
connected psychiatric disability, the examination report 
essentially found that the severity of the psychiatric 
disability was similr to that found on the March 1989 
examination.  

The examiner in March 1989 stated that the veteran's future 
employability would seem to be very doubtful, and described 
the veteran's incapacity as severe, while it was not until 
the July 1993 examination that the examiner explicitly found 
the veteran to not be employable.  However, when the wording 
of the July 1993 examination report is combined with the 
wording in the March 1989 examination report, it is 
factually ascertainable that the veteran was unable to work 
due to his psychiatric disability as of the March 24, 1989, 
VA examination.  

The examiner did not explicitly state on the March 1989 
examination that the veteran was unemployable at the time of 
the March 1989 examination.  However, considering the 
similarity of wording at the exams (incapacity was severe), 
and the description of the examiner in July 1993 that the 
veteran continued to be very disabled, when the benefit of 
the doubt under 38 U.S.C.A. § 5107 is granted to the 
veteran, the Board determines that it became factually 
ascertainable that the veteran was unemployable because of 
his psychiatric disability on March 24, 1989, the date of 
the VA examination.  

Since it was factually ascertainable that the veteran was 
unemployable because of his service-connected disability 
more than one year prior to his January 11, 1993, claim for 
TDIU, the veteran is entitled to an effective date of 
January 11, 1993, for his TDIU, but no earlier.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against granting an earlier 
effective date than January 11, 1993.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date of January 11, 1993, for a TDIU is 
granted.  





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


